Citation Nr: 0425010	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  96-20 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than November 
21, 1994 for an increased rating for residuals of left knee 
injury with limitation of motion. 
 
2.  Entitlement to a rating in excess of 20 percent for 
residuals of left knee injury with limitation of motion 
between November 21, 1994 and August 20, 1996. 
 
3.  Entitlement to an increased rating for residuals of left 
knee injury with limitation of motion, currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 until 
January 1946.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a February 1995 
rating decision of the Hartford, Connecticut Regional Office 
(RO) that denied an increased rating for left knee scar.  
During the course of the appeal, the service-connected left 
knee disability was recharacterized as residuals of left knee 
injury with limitation of motion and scar, evaluated as 10 
percent disabling from November 21, 1994 to August 20, 1996, 
and 40 percent disabling from August 21, 1996 by rating 
action dated in September 1996.  In an RO rating 
determination dated in May 1998, the 40 percent rating for 
left knee disability was increased to 50 percent, effective 
from August 21, 1996.  In June 1999, an RO rating action 
increased the 10 percent rating for the left knee disorder to 
20 percent disabling between November 21, 1994 and August 20, 
1996.  The appellant continues to express dissatisfaction 
with the ratings assigned.

The veteran was afforded a personal hearing at the RO in 
August 1996, and before the undersigned Member of the Board 
sitting at Hartford, Connecticut in March 2001.  The 
transcripts are of record.  

This case was remanded by decisions of the Board dated in 
July 1997, August 2001 and August 2003.




FINDINGS OF FACT

1.  The veteran submitted a claim for left knee injury in 
June 1985 but provided no information to demonstrate 
increased disability when the RO requested that he do so in a 
letter dated in July 1985.  The claim was thus abandoned.  

2.  The most recent claim for an increased rating for 
service-connected left knee disability was received no 
earlier than November 23, 1994.

3.  Medical evidence of increased disability affecting the 
left knee was demonstrated in VA outpatient clinic reports 
dated no earlier than November 21, 1994.

4.  Between November 21, 1994 and August 20, 1996, left knee 
disability was manifested by symptoms that included 
significant limitation of motion, radiating pain, advanced 
degenerative changes, indications of swelling, loss of 
strength, and significant activity limitations consistent 
with severe right knee impairment necessitating the use of a 
cane and brace.  

3.  Current left knee disability is manifested by progressive 
and persistent pain, severe degenerative changes, crepitus, 
swelling, stiffness, inability to sit or stand for any 
extended period, evidence of muscle atrophy, fatigability, 
increased pain with activity, complaints of locking, 30-
degree flexion contracture, flexion to 90 degrees, and 
painful motion which the veteran states has significantly 
circumscribed such activities as working, walking, and 
climbing and descending steps.  

4.  No left knee instability or tender or painful scarring is 
clinically demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
21, 1994 for the assignment of an increased rating for 
residuals of left knee injury with limitation of motion have 
not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.155, 3.157, 3.400, Diagnostic Codes 5257 (2003).

2.  The criteria for a rating of 30 percent for left knee 
injury with limitation of motion were met between November 
21, 1994 and August 20, 1994.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2003).

3.  The criteria for rating in excess of 50 percent for left 
knee injury with limitation of motion are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5256, 5260 5261, (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters: Duty to assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2002)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2002)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and the implementing 
regulations do not prevent the Board from rendering a 
decision on the issues on appeal.  Considering the record in 
light of the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims has 
been accomplished.  As evidenced by the April 1996 and 
February 1999 statements of the case, and the September 1996, 
May 1998, July 2002, and March 2004 supplemental statements 
of the case, the veteran and his representative have been 
furnished the pertinent laws and regulations governing the 
claims and the reasons for the denial.  He has been afforded 
opportunities to submit such information and evidence.  The 
RO has also made reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate the claims currently under consideration, to 
include scheduling personal hearings in June 1999 and March 
2001.  The case was remanded on three occasions for further 
development, to include VA examination, and underwent further 
development at that Board in December 2002.  In 
correspondence to the RO dated in February 2004, the 
appellant stated that he received treatment at the VA and 
that this was all the documentation he had to offer.  It 
appears that all pertinent VA records have been associated 
with the claims folder.  The Board thus finds that all 
necessary development has been accomplished.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In 
letters to the appellant dated in September 2001, March 2002, 
and February 2004, the appellant was informed of the VCAA, 
what the evidence had to show to establish his claims, what 
medical and other evidence the RO needed from him, what 
information or evidence the appellant could provide in 
support of the claims, what evidence VA would try to obtain 
for him, and what evidence the RO had received in support of 
the claims to date.  Therefore, the duty to notify has been 
met.  Under these circumstances, the Board finds that 
adjudication of the claim on appeal poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

1.  Earlier effective date for an increased rating for left 
knee disability.

The appellant maintains that he is entitled to an increased 
rating for his service-connected left knee disability earlier 
than November 21, 1994 because he filed an application for a 
higher rating for his knee back in 1985.  He asserts that the 
RO failed to assist him by scheduling a compensation and 
pension examination at that time, and as such, the effective 
date should go back to 1985.

Law and regulations

VA regulations provide that except as otherwise provided, the 
effective date of an evaluation and award for pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase in compensation will be 
the date of receipt of the claim or date entitlement arose, 
whichever is later.  38 U.S.C.A § 5110(a); 38 C.F.R. 
§ 3.400).  The effective date of an award of increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within a year from that date; otherwise 
the effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2)(2003), See 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997). 

In some cases, a report of examination or hospitalization may 
be accepted as an informal claim for benefits if it meets the 
requirements of 38 C.F.R. § 3.157(a) (2003).  Under that 
provision, the date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by the VA. 
38 U.S.C.A. § 5101(a) (West 2003).  38 C.F.R. § 3.155 (2003) 
provides that any communication or action indicating intent 
to apply for one or more VA benefits may be considered an 
informal claim.  Such an informal claim must identify the 
benefit sought.  38 C.F.R. § 3.1(p) (2003) defines 
"application" as a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  See also 
Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The VA 
is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3) (West 1991); 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2003).  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  

Factual background

Service connection for left knee scar was granted by rating 
action dated in April 1946 and a noncompensable evaluation 
was assigned. 

The record reflects that the RO received an application (VA 
form 21-526) for compensation referencing knee injury in June 
1985.  Attached thereto was a copy of a newspaper account 
that veteran had been injured in service.  In a letter to the 
appellant dated in July 1985, the RO requested supporting 
evidence of treatment for the claimed disability and/or to 
furnish the name and address and dates for any doctor or 
facility that provided treatment for the condition.  It was 
noted that forms to authorize release of medical treatment 
were also included.  The ensuing record contains no response 
from the veteran.  

In a letter received on November 23, 1994, the veteran stated 
that he wished to "[r]e-open claim for Service-Connected 
left knee injury..." and indicated that he had sought 
treatment for such at the West Haven VA medical center.  
Subsequently received in November 1994 were VA outpatient 
records dated between November and December 1994 showing that 
the veteran was treated for various symptoms, including knee 
pain.  The veteran was referred to the orthopedic clinic on 
November 21, 1994 for complaints of knee pain and stiffness.  
An X-ray of that same date was interpreted as showing 
advanced osteoarthritis involving both the patella femoral 
and femoral tibia joint.  

The veteran underwent VA examination on August 21, 1996 
whereupon a comprehensive evaluation was performed and the 
left knee disability was related to shrapnel wound in 
service.  By rating action dated in September 1996, the 
noncompensable rating for the service-connected left knee 
disability was recharacterized as residuals of injury, left 
knee, with limitation of motion and scar.  A 10 percent 
evaluation as assigned from November 21, 1994, and a 40 
percent disability evaluation was assigned from August 21, 
1996.  

The veteran presented testimony upon personal hearing on 
appeal in June 1999 and March 2001 to the effect that he 
started having worsening left knee pain in 1985 and went to 
the VA to file a claim.  He stated that he was told that 
there were no records for him and that nothing could be done.  
The appellant said that he felt that a VA examination should 
have been scheduled at the time he submitted the claim in 
light of VA's duty to assist the veteran.  He testified that 
for these reasons, a compensable rating should have been 
assigned from 1985.  

Analysis

While the appellant and his representative now assert that 
the application dated in June 1985 constituted a viable claim 
for an increased rating, the Board concludes that it did not.  
The record clearly shows that upon application in June 1985, 
the veteran was requested to provide clinical evidence of 
treatment or a worsening left knee condition, and was asked 
to provide authorization for release of medical information 
in support of the claim in a letter dated in July 1985.  The 
record does not contain any documentation evidencing any 
response to this request for additional information.  There 
is no indication in the record that the RO correspondence was 
returned for an insufficient address, and almost 10 years 
went by without any further contact with the VA.  The Board 
points out that with exceptions not here applicable, VA 
regulations provide that where evidence requested in 
connection with an original claim, claim for increase, claim 
to reopen, or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  38 
C.F.R. § 3.158 (2003).  Thus, the veteran appears to have 
abandoned his claim in 1985 and the RO was under no further 
obligation to assist him in his claim.  The record reflects 
that a competent claim for an increase in disability of the 
service-connected left knee disability was not received until 
the veteran's letter of November 23, 1994.  

The Board has considered the evidence with a view toward 
determining whether an informal claim for an increased rating 
was filed prior to November 21, 1994 (See Servello) within 
the regulatory parameters previously cited.  However, the 
record is devoid of any communication or other document which 
can reasonably be construed as a claim for an increased 
rating for the left knee until November 23, 1994.  The record 
reflects that the veteran did not cooperate in VA's attempt 
to secure evidence.  In this regard, the Board emphasizes 
that the duty to assist is not always a one-way street.  In 
order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in the gathering of evidence necessary to establishing 
entitlement to benefits.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), which the veteran did not do in this case.  
Evidence of VA treatment for left knee disability was first 
shown on November 21, 1994.  Accordingly, the Board concludes 
that the veteran is not entitled to an effective date earlier 
than November 21, 1994 for an increased rating for the 
service-connected left knee disability under the criteria of 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

Increased rating claims.

The veteran asserts that the symptoms associated with his 
service-connected left knee disorder are more severely 
disabling than reflected by the currently assigned 50 percent 
disability evaluation, and warrant a higher rating.  He also 
contends that he is entitled to a rating in excess of 20 for 
residuals of left knee injury between November 21, 1994 and 
August 20, 1996.

Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The veteran's left knee disability has historically been 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5261 for 
limitation of extension.  Applicable regulations provide that 
knee disability may be rated on the basis of limitation of 
motion under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 
Diagnostic Code 5261.  The Rating Schedule provides that 
flexion of either leg limited to 60 degrees warrants a 
noncompensable rating; flexion limited to 45 degrees warrants 
a 10 percent rating; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2003).  Extension limited to 5 degrees warrants a 
noncompensable rating; extension limited to 10 degrees 
warrants a 10 percent rating; extension limited to 15 degrees 
warrants a 20 percent rating; extension limited to 20 degrees 
warrants a 30 percent rating; and extension limited to 30 
degrees warrants a 40 percent rating.  A 50 percent 
evaluation requires that extension be limited to 45 degrees 
of more.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  
Flexion of the knee to 140 degrees is considered full, and 
extension to 0 degrees is considered full.  See 38 C.F.R. 
§ 4.71, Plate II (2003).  

The Board also observes that the veteran's left knee 
disability may also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which provides that slight impairment 
of either knee, including recurrent subluxation or lateral 
instability warrants a 10 percent evaluation.  Moderate 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 20 percent evaluation.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Traumatic arthritis is rated as degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 10 
percent rating will be assigned if there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  In addition, if occasional incapacitating 
exacerbations are also demonstrated, a 20 percent rating will 
be assigned.  These ratings will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003, including Note 1 (2002).

Ankylosis of either knee warrants a 40 percent evaluation if 
the knee is fixed in flexion at an angle between 10 degrees 
and 20 degrees.  A 50 percent evaluation requires that the 
knee be fixed in flexion at an angle between 20 degrees and 
45 degrees.  A 60 percent evaluation requires extremely 
unfavorable ankylosis.  Ankylosis is considered to be 
extremely unfavorable when the knee is fixed in flexion at an 
angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2003).  

Additionally, when evaluating musculoskeletal disabilities, 
VA may consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2002); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Factual Background

A VA outpatient clinic note dated in November 1994 reflects 
that the appellant was seen for complaints of increased pain 
and stiffness which he stated he had had since 1985.  He 
related that he had sharp pain relieved by stretching, and 
increased by immobility, as well as pain that shot up the 
back of his leg on occasion.  Examination of the left knee 
disclosed a lateral scar, full extension, limited flexion and 
no tenderness.  An X-ray of that same date was interpreted as 
showing advanced osteoarthritis involving both the patella 
femoral and femoral tibia joint for which it was noted he 
would be referred to the orthopedic clinic.  

A clinical report dated in August 1996 was received from the 
Yale Sports Medicine Center stating that the veteran left 
knee arthritis was evaluated.  It was noted that since injury 
to the left knee in service, pain had progressed to the point 
that he currently used a cane most of the time for 
ambulation.  It was reported that he could no longer tie his 
shoes or put on his socks, go up and down stairs, or sit and 
stand for long periods of time without significant pain.  It 
was noted that he used non-steroidal anti-inflammatory 
medications with some relief.  Examination of the left knee 
disclosed some swelling.  There was 15 degrees of extension 
in the left leg with flexion to approximately 95 degrees 
limited by pain.  The veteran had a negative Lachman's and 
posterior lag.  There was no laxity with varus or valgus 
stress.  He evinced pain with hyperflexion and a negative 
McMurray's.  It was reported that his neurovascular status 
was intact.  X-rays showed marked degenerative changes in the 
medial and lateral compartments of the left knee, in the 
patella femoral joint and in the proximal tibial fibular 
joint.

The veteran underwent a VA joints examination for 
compensation and pension purposes on August 21, 1996.  
History of the in-service injury and recuperation course was 
recited.  It was reported that the appellant complained of 
fairly constant pain in the left knee with difficulty 
standing or sitting for any length of time.  It was noted 
that he used a cane to transfer weight from the left knee to 
the arms.  The veteran related that a total knee replacement 
had been recommended by his private physician, and that he 
was currently being treated with anti-inflammatory medication 
and a lateral heel wedge.  Upon examination he was observed 
to be ambulating with a cane.  The veteran's leg was reported 
to have mild valgus inclination.  It was reported that his 
knee was in 30-degree flexion contracture and could not be 
extended beyond that point.  Flexion was to 90 degrees.  
There was significant patellofemoral crepitation with range 
of motion, and medial and lateral joint line tenderness.  The 
wound scar was described as "untidy" on the lateral aspect 
of the left knee, measuring two inches in length and 
spreading to approximately 1/2 inch in diameter.  It was 
reported that X-rays showed significant tricompartmental 
arthritis of the knee.  

By rating action dated in September 1996, the 10 percent 
disability evaluation for the left knee was increased to 40 
percent, effective from the date of VA examination on August 
21, 1996.

The veteran underwent VA compensation and pension examination 
in October 1997 and described progressively worsening pain in 
the left knee.  He related that he was falling more 
frequently, and used a cane to ambulate short distances which 
was all that he could negotiate.  The appellant related that 
the left knee would go numb on him at times and that he had 
to hang onto things for fear of falling.  It was noted that 
his predominant concern was that he was no longer capable of 
doing things that he used to do in the past, including 
painting, climbing up ladders, and removing leaves from the 
gutters.  Upon examination, the veteran was observed to walk 
with a cane and have significant gait antalgia, and bore 
weight on either knee.  In addition to the same findings 
noted on the previous VA examination in 1996, it was reported 
that the knee was stable to ligamentous testing.  There was a 
well-healed lateral incision measuring three inches along the 
lateral aspect of the joint.  The quadricep muscles were 
atrophic.  Significant right knee disability was also noted.  
The examiner commented that the veteran would ultimately 
require a left total knee replacement given the decline in 
his gait and ambulatory ability.  In an addendum to the 
report, the examiner stated that the veteran clearly had 
functional impairment secondary to his inability to ambulate 
and pain.  It was reported that when the appellant was last 
evaluated, he could ambulate almost unlimited distances, 
provided he could stop and rest, but that his current 
ambulatory capacity was just approximately 100 feet after 
which the knee went numb.  It was noted that the veteran had 
pain radiating up and down his leg, and that he had to sit 
down and rest at times.  

By rating action dated in May 1998, the 40 percent rating for 
left knee disability was increased to 50 percent, effective 
from August 21, 1996.  In June 1999, the RO increased the 10 
percent rating for the service-connected left knee disorder 
to 20 percent disabling between November 21, 1994 and August 
20, 1996.

The veteran presented testimony upon personal hearings on 
appeal in June 1999 and March 2001 to the effect that he had 
progressively worsening left knee pain which caused him to 
fall at times.  He related that he needed to use a knee brace 
and a cane to assist in ambulation.  He testified that he 
could not straighten the left leg out and had had to retire 
in 1987 because he could not climb or walk much.

Pursuant to development at the Board, the veteran most 
recently underwent VA examination of the left knee in March 
2003.  He related that pain in the left knee was 
intermittent, but occurred on a daily basis and was becoming 
progressively worse.  He said that sometimes he felt 'like 
the leg was not moving.'  He said that nothing made it feel 
better, and that walking and standing made it worse.  It was 
noted that he currently ambulated with a walking stick and 
used a knee brace.  It was reported that he was not currently 
receiving any treatment for the knee, but had discussed the 
possibility of a total knee replacement in the past.  

On examination, the veteran was observed to ambulate with a 
cane.  He was unable to climb onto the examining table.  Both 
knees appeared to be enlarged but the left was more 
pronounced than the right.  There was a well-healed scar over 
the lateral aspect of the left knee which was lighter in 
color than the surrounding tissue.  There was no evidence of 
any underlying tissue loss.  The scar was not tender to 
palpation.  There was no keloid formation.  No tenderness was 
elicited upon palpation of the left knee joint.  No effusion 
was observed.  The McMurray's, Lachman's and anterior drawer 
tests were negative.  Range of motion was from -10 degrees of 
extension to 90 degrees of flexion.  It was reported that 
range of motion was limited because of pain.  The appellant 
was noted to have marked weakness of the quadriceps muscles.  

An X-ray of the left knee was described as showing severe 
degenerative changes of all three compartments visualized.  
There was moderate to severe joint space loss within the 
medial compartment.  There was ossification at the insertion 
of the quadriceps tendon as well as hypertrophy of the tibial 
spine.  The examiner stated that there was an eccentric well-
defined nonaggressive lesion involving the left lateral 
tibial metaphysic.  An assessment of severe degenerative 
traumatic arthritis of the left knee with reduced range of 
motion was rendered.  The examiner commented that given the 
appellant's limited function and severe degeneration noted on 
X-ray, it was felt that pain was severely limiting.  

VA outpatient clinical records dated between 1995 and 
November 2003 reflect that the veteran was seen for various 
complaints and disabilities primarily unrelated to orthopedic 
disability.  References to the left knee indicated that he 
continued to experience chronic pain and stiffness.  In March 
1995, it was reported that the left knee was in 15 degrees of 
flexion contracture with flexion to 95 degrees.  An 
assessment of osteoarthritis and medial joint line pain was 
rendered.  In April 1995, the appellant indicated that he 
used a brace occasionally, but was not interested in surgery.  
A September 1996 entry noted that he felt well except for 
knee pain and was now walking with a cane.  In March 2000, he 
denied knee swelling, redness, and warmth of the knees.  
Examination disclosed a well-healed scar and no effusion.  
Range of motion was from zero to 90 degrees.  There was 
minimal joint line tenderness, bilaterally.  The knee was 
stable to varus/valgus and anterior/posterior cruciate 
ligament examination.  In May 2000, the veteran indicated 
that his knees were feeling better with wedges and the use of 
the supplement chondroitin.  He stated in November 2001 that 
the knees were locking up.  It was reported in October 2001 
that the veteran felt that he could not "trust that his 
knees will hold up his weight, unable to jump up and down or 
walk fast."  On clinical examination in July 2002, the 
intensity of knee pain was described as 8 on a scale of 10.  
Right knee pain was reported to be greater than the left.  
The appellant related in November 2003 that he felt that his 
knees were locking up.  He indicated that his knees limited 
his physical activity and prevented an active lifestyle but 
that he did yard work. 

2.  Rating in excess of 20 for left knee injury with 
limitation of motion between November 21, 1994 and August 20, 
1996.

At the time the veteran filed his claim for increased left 
knee disability in November 1994, the clinical evidence 
reflected that he sought treatment for complaints of 
increased pain and stiffness.  The veteran complained of pain 
that radiated up the back of the leg on occasion.  It was 
reported that he had full extension at that time but that 
flexion was noted to be limited.  There was evidence of 
advanced arthritis on X-ray.  A cane and knee brace were 
recommended at that time.  The appellant's private physician 
wrote in August 1996 that pain in the left knee had 
progressed to the point that he was severely restricted in 
performing everyday activities and everyday movements, 
including going up and down stairs, or sitting or standing 
for extended periods of time.  It is noted that when the 
appellant was examined by the VA in August 1996, it was 
reported that his private physician had already recommended a 
total knee replacement.  The Board thus finds that with 
consideration of chronic pain resulting in functional loss, 
the Board is of the opinion that the evidence reasonably 
supports a conclusion that there was severe impairment 
affecting the left knee between November 21, 1994 and August 
20, 1996 for which a 30 percent disability rating may be 
assigned.  The Board finds, however, that the objective 
clinical evidence between November 21, 1994 and August 20, 
1996 does not reflect a more severe disability picture 
consistent with ankylosis, or a greater degree of limitation 
of motion for which a higher disability rating was warranted 
during that time frame.  

3.  Rating in excess of 50 percent for left knee injury with 
limitation of motion.

The record reflects that the symptoms associated with the 
veteran's left knee disability include persistent pain, 
severe degenerative changes, crepitus, swelling, stiffness, 
inability to sit or stand for any extended period, evidence 
of muscle atrophy, fatigability, increased pain with 
activity, complaints of locking, 30-degree flexion 
contracture, as well as painful motion which he states have 
significantly circumscribed such activities as walking, 
climbing and descending steps.  Consistent joint line 
tenderness has been elicited, and flexion has been shown to 
be no more than 90 degree throughout the relevant time frame.  
Extension is reported to be -10.

The Board acknowledges the veteran's myriad left knee 
complaints and observes that a total left knee replacement 
has been long recommended.  He requires the use of a cane and 
other assistive devices.  However, the veteran is shown to 
retain some degree of left knee function, and reports that 
conservative treatment including a wedge, a supplement, and a 
knee brace are beneficial to some extent.  He has stated that 
he engages in yard work.  Scarring related to the left knee 
disability has been reported to be well healed, and no 
ligamentous instability or neurovascular deficit has been 
clinically identified.  No effusion has been observed on 
examination and there is no current evidence of inflammation 
or infection.  

After reviewing the evidence in light of the applicable 
diagnostic criteria, the Board finds that there is no basis 
for assignment of an increased evaluation for the left knee 
disability under the only other rating code which might 
afford the veteran a higher rating in this regard, 
specifically, 38 C.F.R. § 4.71a, Diagnostic Code 5256, as no 
extremely unfavorable ankylosis is clinically demonstrated.  
No other diagnostic code would be useful because the 50 
percent evaluation in effect  meets or exceeds the criteria 
for any other rating criteria pertaining to the knees in the 
absence of a total knee replacement.  See § 4.71a, Diagnostic 
Code 5055.  The Board has also considered 38 C.F.R. §§ 4.40, 
4.45 and 4.59, and has reviewed the left knee disability in 
light of functional impairment which may be attributed 
thereto with respect to the holding in DeLuca v. Brown, 8 
Vet.App. 202, 205-7 (1995).  It is concluded, however, based 
on the evidence above, that the current clinical findings are 
adequately contemplated by the 50 percent disability 
evaluation assigned.

Additionally, the appellant's left knee scar has been found 
to be well healed, without evidence of tenderness, pain, 
infection or functional compromise.  Therefore, this does not 
give rise to a separate rating pursuant to Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  As well, the Board notes that 
the service-connected left knee disability is manifested by 
arthritis, but not instability and/or subluxation under 
Diagnostic Code 5257 such that a separate rating under 
Diagnostic Code 5003 is for consideration in this instance.  
See General Counsel's opinion in VAOPGCPREC 23-97 (July 1, 
1997).  

The Board would also point out that in reaching its decision 
in this case, only the provisions of the VA's Schedule for 
Rating Disabilities have been considered.  The Board is 
required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (2003) only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  The Board thus finds in this instance that 
the 

The Board has considered the doctrine of benefit of the doubt 
as to this matter, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Therefore, a reasonable basis for a grant of 
this benefit sought on appeal is not identified at this time.


ORDER

An effective date earlier than November 21, 1996 for the 
assignment of a 10 percent rating for left knee disability is 
denied.

A rating 30 percent for left knee injury with limitation of 
motion is granted between November 21, 1994 and August 20, 
1996 subject to controlling regulations governing the payment 
of monetary awards.



A rating in excess of 50 percent for left knee injury with 
limitation of motion is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


. Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



